  Case 19-43756         Doc 98    Filed 01/07/20 Entered 01/07/20 17:17:35              Desc Main
                                    Document     Page 1 of 4


                     UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                                 Jointly Administered under
                                                                       19-43756 (WJF)

Granite City Food & Brewery Ltd.                                       19-43756
Granite City Restaurant Operations, Inc.                               19-43757
Granite City of Indiana, Inc.                                          19-43758
Granite City of Kansas Ltd.                                            19-43759
Granite City of Maryland, Inc.                                         19-43760

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

                  JOINDER OF CITIZENS BANK, N.A. TO THE
              DEBTORS’ MOTION SEEKING AUTHORITY TO PAY
              CERTAIN PREPETITION REIMBURSABLE EXPENSE
                  OBLIGATIONS AND OPERATING EXPENSES
______________________________________________________________________________

         Citizens Bank, N.A., in its capacity as administrative agent and as a lender under that

certain Credit Agreement dated as of May 15, 2014, as amended, supplemented, or otherwise

modified from time to time, through its undersigned counsel, files this joinder to the above-

captioned Debtors’ Motion for an Order (I) Granting Expedited Relief; (II) Authorizing the

Debtors to Pay Pre-Petition Reimbursable Expense Obligations; (III) Authorizing the Debtors to

Pay Pre-Petition Reimbursable Operating Expenses; and (IV) Authorizing Financial Institutions

to Honor and Process Checks and Transfers Related to Such Relief [Docket No. 76] (the

“Reimbursement Motion”). In support thereof, Citizens respectfully states as follows:

         1.     Citizens is a secured lender to the Debtors and certain of their non-debtor affiliates.

As of the commencement of these chapter 11 cases, the Debtors and certain non-debtor affiliates

were indebted to Citizens on a secured basis in a principal amount of not less than $40 million.

Citizens is the fulcrum security in these cases.




156274.01400/122439646v.1
  Case 19-43756         Doc 98     Filed 01/07/20 Entered 01/07/20 17:17:35          Desc Main
                                     Document     Page 2 of 4


        2.      Citizens supports the Debtors’ Motion and urges the Court to grant the relief

requested by the Debtors in the Motion in its entirety.

        3.      By the Motion the Debtors seek authority on an expedited basis to, among other

things, pay or reimburse certain of the Debtors’ employees, including their Chief Executive Officer

Richard Lynch, for business travel, vendor payments, and other business expenses that were

charged on American Express credit cards and for which the Debtors and the respective employee-

cardholder are jointly and severally liable.

        4.      As described more fully in the Motion, such amounts are business expenses of the

Debtors. The Debtors assert that failure to pay or reimburse all such amounts would be detrimental

to employee morale, would impose a personal hardship on the individual employees, and would

result in significant employee turnover.

        5.      Given that the Debtors are currently actively marketing their assets and recently

filed a sale motion, Citizens believes the loss of the Debtors’ Chief Executive Officer or other key

employees at this critical juncture in the cases would materially impact the value of the Debtors’

business operations and would undermine the ongoing sale process. Such a result would be

detrimental to all creditors and parties in interest. Citizens submits that granting the Motion and

authorizing the requested payments will further the Debtors’ ongoing efforts to maximize the value

of their assets for the benefit of all stakeholders.

        6.      Moreover, the Debtors seek authority to pay such amounts only to the extent they

are accounted for or otherwise permitted by the DIP Finance Budget. Citizens, therefore, believes

no party in interest would be prejudiced by authorizing the payments as set forth in the Motion.




                                                       2
156274.01400/122439646v.1
  Case 19-43756         Doc 98   Filed 01/07/20 Entered 01/07/20 17:17:35             Desc Main
                                   Document     Page 3 of 4


        WHEREFORE, Citizens respectfully requests that the Court grant the relief requested in

the Motion in its entirety and grant such further relief as the Court deems just and proper.



Dated: January 7, 2020                    WINTHROP & WEINSTINE, P.A.

                                          By: s/ Michael A. Rosow
                                               Michael A. Rosow, #0317998
                                               Ian M. Rubenstrunk, #0397881
                                          225 South Sixth Street, Suite 3500
                                          Minneapolis, Minnesota 55402-4629
                                          Tel: 612.604.6400
                                          Fax: 612.604.6800
                                          mrosow@winthrop.com
                                          irubenstrunk@winthrop.com

                                          -and-

                                          BLANK ROME LLP
                                          Paige Barr Tinkham, admitted pro hac vice
                                          444 West Lake Street, Suite 1650
                                          Chicago, Illinois 60606
                                          Tel: 312.776.2514
                                          Fax: 312.264.2443
                                          ptinkham@blankrome.com

                                          Attorneys for Citizens Bank, N.A.




                                                  3
156274.01400/122439646v.1
  Case 19-43756          Doc 98     Filed 01/07/20 Entered 01/07/20 17:17:35        Desc Main
                                      Document     Page 4 of 4


                                   CERTIFICATE OF SERVICE

        I, Michael A. Rosow, co-counsel for Citizens Bank, N.A., hereby certify that on January 7,

2020, I served or caused to be served a copy of the foregoing document by CM/ECF and by email

or U.S. Mail upon the following parties:


             James M. Jorissen                             Sarah J. Wencil
             Karl J. Johnson                               OFFICE OF THE UNITED STATES
             John R. McDonald                              TRUSTEE
             TAFT STETTINIUS & HOLLISTER LLP               Suite 1015, U.S. Courthouse
             2200 IDS Center                               300 South Fourth Street
             80 South Eighth Street                        Minneapolis, Minnesota 55415
             Minneapolis, Minnesota 55402                  Sarah.J.Wencil@usdoj.gov
             jjorissen@taftlaw.com
             kjohnson@taftlaw.com
             jmcdonald@briggs.com
             Debtors’ Counsel

             Kenneth C. Edstrom                            Robert M. Hirsh
             SAPIENTIA LAW GROUP                           Jordana L. Renert
             120 South Sixth Street, Suite 100             ARENT FOX LLP
             Minneapolis, Minnesota 55402                  1301 Avenue of the Americas, Floor 42
             kene@sapentialaw.com                          New York, New York 10019
             Co-counsel to JMB Capital Partners            robert.hirsh@arentfox.com
             Lending LLC                                   jordana.renert@arentfox.com
                                                           Co-counsel to JMB Capital Partners
                                                           Lending LLC

             Lyena Hale                                    John Fahey
             STORE Master Funding I, LLC and               Edward Don & Company, LLC
             STORE Capital Corporation                     9801 Adam Don Parkway
             8377 East Hartford Drive, Suite 100           Woodridge, IL 60517
             Scottsdale, Arizona 85255                     johnfahey@don.com
             LHale@storecapital.com                        Member, Official Committee of
             Acting Chairperson, Official Committee of     Unsecured Creditors
             Unsecured Creditors

and upon all other parties who filed a request for notice in this matter.

                                               s/ Michael A. Rosow
                                               Michael A. Rosow, #0317998
18527225v1




156274.01400/122439646v.1
